DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 8 October 2021 is hereby acknowledged. Claims 1-20 as amended are pending, with claims 13-20 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not all necessitated by applicant’s amendment filed on 8 October 2021. For this reason, the present action is made non-final.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 8 October 2021 is acknowledged.  The traversal is on the ground(s) that it would not be overly burdensome to examine Group II.  This is not found persuasive because the invention of Group II, which is simply a fiber sheet with a broad fiber content and resin content, would require search and examination of every art to which such a broadly defined veil would be applicable, including, for example, circuit boards.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
Claims 4 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 4 recites “the pre-impregnation”. However, both the plies and subplies are recited to be preimpregnated in claim 1, and it is unclear whether this term refers to the preimpregnation of the ply and/or the subplies and/or the veil.
Claim 13 recites that the “impregnated veils . . . improves the surface of the part” and “reduce preparation and rework of the surface”. This appears to be a comparison, but it is unclear what type of part it is being compared with. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites that the impregnated veil may have a fiber content of 1 to 100 gsm, while parent claim 1 requires 12 to 20 gsm. As such, claim 5 fails to include all limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 7, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346959 (“Corden”) in view of US 2018/0311912 (“Restuccia”).
As to claim 1, Corden teaches a process for molding, including compression molding (para. 0083). Corden teaches a plurality of prepreg plies laid up at an angle. While the specified angles are not explicitly recited, Corden teaches angles including 0 or 90 degrees (para. 0074), thus a preimpregnated first ply and a plurality of subplies at the orientation. Specifically, Corden teaches prepregs formed of carbon fiber as exemplary among others (para. 0133). Corden teaches applying a veil to at least one side of each prepreg layer (para. 0010, 0077-00800). Corden teaches that the veil is at least partially impregnated with the same resin as the prepreg core material, and is thus an impregnated veil (para. 0061) on the stack of plies. As such, Corden teaches incorporating at least one impregnated veil into a predetermined surface of at least one prepreg ply of a stack, thus forming a preimpregnated blank. Corden teaches that each prepreg is laid in a mould to form a stack, thus blank (para. 0074, 0077), thus preforming the blank to the mold, thus predetermined, shape. Corden teaches that the curing is under pressure, thus compression molding, in a mold cavity under preferred pressure and temperature ranges (paras. 0090-0091).
While the recited range is not exemplified, Corden teaches that the dry fiber veil used in the laminate has an areal weight of 10 to 50 gsm (para. 0062), which includes the recited range of the fiber content of the impregnated veil. 
Corden does not teach the fiber areal weight of the plies. However, the recited areal weight is a known weight for fibrous reinforcements, as illustrated by Restuccia, para. 0109, table 2, and as such, the use of reinforcing plies of the recited fiber areal weight is an obvious modification of the method of Corden.

As to claim 2, Corden teaches incorporating the veil while the prepreg is filmed with resin (para. 0133).
As to claim 3, Corden exemplifies epoxy resin (para. 0133).
As to claim 4, Corden teaches the preimpregnation is preferably by hot melt (para. 0055), but also teaches that solutions may be used (para. 0053).
As to claim 7, Corden teaches that each of the prepreg plies used has a veil, and teaches automated stacking by a conveying member that stacks the prepregs (paras. 0077-0080), and that the prepreg layers preferably have the veil on both surfaces (para. 0072), such that the stack would be expected to have an impregnated veil in a top surface of the first prepreg ply.
As to claims 10 and 11, Corden teaches that each of the prepreg plies used has a veil, and teaches automated stacking by a conveying member that stacks the prepregs (paras. 0077-0080), and that the prepreg layers preferably have the veil on both surfaces (para. 0072), such that the stack would be expected to have at least two impregnated veils incorporated into the first ply and each of the subplies at different locations as required by claim 10, and at least one between the first and second ply, and between the bottom and next-to bottom ply.
As to claim 12, Corden teaches that each of the prepreg plies used has a veil, and teaches automated stacking by a conveying member that stacks the prepregs (paras. 0077-0080), and that the prepreg layers preferably have the veil on both surfaces (para. 0072), such that the stack would be expected to have at least one veil in the bottom surface of a bottom ply, another in a central layer, thus centrally located and in another ply, thus another location. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346959 (“Corden”) in view of US 2005/0255311 (“Formella”).
As to claim 13, Corden teaches a process for molding, including compression molding (para. 0083). Corden teaches a plurality of prepreg plies (para. 0074) having reinforcing fibers (para. 0024), thus a preimpregnated first ply and a plurality of subplies at the orientation. Specifically, Corden teaches prepregs formed of carbon fiber as exemplary (para. 0133). Corden teaches applying a veil to at least one side of each prepreg layer (para. 0133), thus incorporating the veil into a prepreg ply. Specifically, Corden teaches incorporating the veil while the reinforcing fiber is filmed with resin (para. 0133).
Corden teaches that the veil is at least partially impregnated with the same resin as the prepreg core material (para. 0061). As such, Corden teaches incorporating at least one impregnated veil into a predetermined surface of at least one prepreg ply. Corden teaches that each prepreg is laid in a mould (para. 0077), thus placing the prepreg to the mold in a stack, and thus preforming the stack in the mold. Corden teaches the curing is in a molds under pressure, thus compression molding, in a mold cavity (cavity tooling) under preferred ranges (paras. 0090-0091). While Corden does not specifically recite a core and cavity tooling, Corden teaches the stack is compressed in the mold (para. 0090), which would require two members,  core tooling and cavity tooling in order to compress in the cavity, as understood from Formella, para. 0021.
Corden does not state that the impregnated veils in the ply stack improve the surface of the part to reduce preparation and rework. However, since Corden teaches the same veil, it is presumed that such veil would have the recited characteristic.
While the recited range is not exemplified, Corden teaches that the dry fiber veil used in the laminate has an areal weight of 10 to 50 gsm (para. 0062), which includes the recited range. 
.

Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0332389 A1 (“Tachon”) in view of US 2010/0051183 (“Boke”) and US 2018/0311912 (“Restuccia”).
As to claims 1 and 7, Tachon teaches a compression molding process for carbon fiber materials (abstract). Tachon teaches forming a stack of plies of carbon fiber reinforced thermoplastic sheets, which have a resin interspersed in carbon fibers, and is thus preimpregnated carbon fiber, thus prepreg (para. 0045). Tachon teaches stacking the layers (see Fig. 5), thus a preimpregnated first ply and preimpregnated subplies. Tachon teaches stacking layers (plies) at 90 degrees and 0 degrees (para. 0060), which is considered a preimpregnated blank.
Tachon teaches providing a further veil onto one surface of the ply (Fig. 5), with a resin film, where the veil is impregnated by the resin (para. 0011). Tachon teaches the resulting stack is compression molded under compression (pressure) and temperature (para. 0061). 
Tachon teaches the veil has a fiber weight from 4 to 60 gsm (para. 0016), which includes the recited range, and as such, the recited range is an obvious modification suggested by Tachon.
Tachon does not teach the fiber areal weight of the plies. However, the recited areal weight is a known weight for fibrous reinforcements, as illustrated by Restuccia, para. 0109, table 2, and as such, the use of reinforcing plies of the recited fiber areal weight is an obvious modification of the method of Tachon.
Tachon does not teach cutting or preforming the prepreg with the veil to a predetermined shape. However, Boke teaches parts may be formed by forming stacks of prepregs, followed by cutting 
Ad to claim 8, as an initial matter, it is noted that claim 1 does not provide any distinction between impregnated veil and preimpregnated first ply. As such, the plies of Tachon appear also to be veils. Tachon teaches preimpregnated plies, which are construed as veils, as having 20 to 80 weight percent of resin (para. 0045), which overlaps the recited range of 40 % or more, and teaches examples of 60 fiber wt % (para. 0065), which is presumed to therefore be 40 wt % PPS resin by weight. While Tachon does not state whether this prevents starving from subplies, it is presumed to be the case, given the identity of the resin content.

Claims 1-5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0311912 (“Restuccia”) in view of US 2016/0346959 (“Corden”).
As to claim 1, Restuccia teaches forming carbon fiber prepreg by forming a prepreg ply with the hybrid veil. Restuccia teaches impregnating a veil with a curable resin composition combined with a fiber layer to form prepreg incorporating a veil (para. 0072). Restuccia teaches the fiber reinforcement layer may be carbon fiber (para. 0047). Restuccia teaches composite laminates formed by stacking arrangement of prepreg plies (para. 0043), that may be stacked at 0 or 90 degrees (para. 0051). As such, Restuccia suggests providing a preimpregnated first ply and second plies with impregnated veils incorporated into at least one of the surfaces of the prepreg plies, which is a preimpregnated blank.
Restuccia teaches curing (para. 0052), but not compression molding of preforming prepreg with the veil and compression molding. Corden teaches a process for molding, including compression molding (para. 0083). Corden teaches a plurality of prepreg plies laid up at an angle, including 0 or 90 
It would be an obvious modification of the veils of Restuccia, including stacking, preforming and compressing as taught by Corden, thereby arriving at the invention of claim 1.
As to claim 2, Restuccia teaches incorporating a veil during laminating of resin into fibers to form prepreg (para. 0072).
As to claim 3, Restuccia teaches the resin of the prepreg may be epoxy, polyester, vinyl ester (para. 0090).
As to claim 4, Restuccia teaches that the impregnation may be by applying solid resin, and then heating to infuse, a hot melt process (para. 0070).
As to claim 5, Restuccia teaches veils having a weight between 5 and 12 GSM (para. 0020), and that 2 to 30 % may be binder (para. 0039), such that the amount of fiber ranges from 3.5 to approximately 12 GSM, which is within the recited range, and the amount of binder (resin) is 
As to claims 10 and 11, Restuccia teaches using the veils as an interlayer in prepreg stacks of 20 (Table 4, para. 0113), such that it would be expected that there would be at least two impregnated veils in different surfaces of the first and subplies, such as between the first and second ply, inbetween central plies (thus centrally located), and between bottom and next-to-bottom ply, as required by claims 10 and 11.

Claims 1, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0287638 (“Hadley”) in view of US 2018/0311912 (“Restuccia”) and US 2016/0346959 (“Corden”).
	As to claim 1, Hadley teaches a molding process, including curing by molding a stack of prepregs (para. 0076), including under pressure and elevated temperature (predetermined pressure and temperature). Hadley teaches a plurality of prepregs in a stack (para. 0075), thus preimpregnated first ply and plies below the first ply. Hadley teaches each of these prepregs has a tack sheet thereon (para. 0032). The tack sheet is a fiber sheet (para. 0034), having a weight preferably from 3 to 15 gsm (para. 0038), which overlaps the recited fiber content of the veil of 12 to 20 gsm. As such, these porous sheets can be considered veils. Hadley teaches that each of these porous sheets is impregnated (para. 0045), thus impregnated veils, and incorporating at least one into at least one surface of a prepreg ply.
	Hadley teaches forming into a stack, which can be considered preforming a preimpregnated blank. Hadley does not state the orientation. However, Restuccia teaches forming carbon fiber prepreg by forming a prepreg ply with the hybrid veil. Restuccia teaches impregnating a veil with a curable resin composition combined with a fiber layer to form prepreg incorporating a veil (para. 0072). Restuccia teaches the fiber reinforcement layer may be carbon fiber (para. 0047). Restuccia teaches composite laminates formed by stacking arrangement of prepreg plies (para. 0043), that may be stacked 
Hadley does not teach preforming and compression molding. Corden teaches methods of forming parts from prepreg, and teaches that each prepreg is laid in a mould to form a stack, thus blank (para. 0074, 0077), thus preforming the blank to the mold, thus predetermined, shape. Corden teaches that the curing is under pressure, thus compression molding, in a mold cavity under preferred temperature ranges (paras. 0090-0091) and where pressure is provided by compression.
As such, it would be an obvious modification of the process of Hadley, using stacks of prepregs, including in pressure molding, including preimpregnated veils of the recited fiber areal weight, and reinforcing plies of the recited areal weight as suggested by Restuccia for forming parts, further orienting plies as taught by Restuccia as appropriate for forming parts, and compression molding as taught by Corden to be a suitable method for forming parts.
	As to claims 5 and 6, Hadley teaches a fiber content of the porous sheet (veil) of 1 to 50 gsm (para. 0038), which is within the recited range, and a polymer (resin) content of 1 to 50 gsm (para. 0044), which are within recited ranges. Furthermore, Hadley teaches a polymer weight of preferably 2 to gsm, which includes the recited range of claim 6 so as to provide tack, and as such, the recited resin weights are obvious modifications suggested by Hadley.
	As to claim 7, as discussed with respect to claim 1, Hadley discusses stacks of prepregs, each of which has a surface layer of the porous material (paras. 0072-0074), and as such, it would be expected that such a stack would have one impregnated veil in a top surface.
	As to claim 8, Hadley teaches that the prepreg contains 15 to 50 wt % of curable resin (para. 0061), which includes ranges within the recited range that are suggested to prevent resin starving.
	Further, while Hadley does not teach a resin percent, Hadley teaches a dry weight of the porous sheet (veil) of 1 to 50 gsm (para. 0038), and a polymer (resin) content of 1 to 50 gsm (para. 0044), which clearly includes numerous embodiments having in excess of 40 % resin. As such, the use of such amounts of resin in the veil and plies is an obvious modification of the amounts of resin taught by Hadley.
.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, itself or in combination, does not provide sufficient guidance to a molding process using the recited impregnated veil weight, subply fiber areal weight, and conditioned areal weight of each of the first ply and subplies as required by claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the rejections have been amended to account for new limitations added by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764